Name: Commission Regulation (EC) NoÃ 357/2005 of 2 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 3.3.2005 EN Official Journal of the European Union L 57/1 COMMISSION REGULATION (EC) No 357/2005 of 2 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 2 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 106,3 204 66,7 212 135,3 624 203,0 999 127,8 0707 00 05 052 169,5 068 154,4 204 132,4 220 230,6 999 171,7 0709 10 00 220 28,9 999 28,9 0709 90 70 052 160,1 204 151,3 999 155,7 0805 10 20 052 57,6 204 49,8 212 51,3 220 53,6 421 41,6 624 64,0 999 53,0 0805 50 10 052 57,0 220 76,3 624 67,1 999 66,8 0808 10 80 388 98,1 400 116,7 404 121,8 512 102,3 524 56,8 528 82,5 720 75,8 999 93,4 0808 20 50 052 208,3 388 74,9 400 92,1 512 85,3 528 66,6 720 45,1 999 95,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.